          Entered on Docket May 10, 2021                        Below is the Order of the Court.




                                                                _________________________
 1
                                                                Timothy W. Dore
                                                                U.S. Bankruptcy Court
 2
                                                                (Dated as of Entered on Docket date above)
 3

 4

 5

 6    __________________________________________________________________________
 7

 8

 9
                           IN THE UNITED STATES BANKRUPTCY COURT
10                        FOR THE WESTERN DISTRICT OF WASHINGTON
11                                                      Case No. 21-10092
     In Re:
12                                                      ORDER RE: EX PARTE APPLICATION
     BRETT & BRITT ROBERTS                              FOR ORDER AUTHORIZING
13                                                      EMPLOYMENT OF ACCOUNTANT
14
                    Debtor.
15

16            THIS MATTER having come before the Court, ex parte, upon Debtors’ Application for
17
     Order Authorizing Employment of Accountant, the Court being fully advised in the premises and
18
     good cause appearing, it is hereby ORDERED as follows:
19
              1.    That the Debtors’ application is granted.
20
              2.    That Laura Raynes Walker, EA is authorized to serve as the accountant for the
21

22   Debtors.

23                                          ///END OF ORDER///

24   Submitted by:
     /s/ Thomas D. Neeleman
25   Thomas D. Neeleman
     WSBA No. 33980
26

                                                                                       1403 8th Street    Neeleman
      Order Authorizing Employment of Neeleman Law   Page                    Marysville, WA 98270         Law
                                                                     P 425.212.4800 || F 25.212.4802      Group
      Group                                          1 of 1

     Case 21-10092-TWD           Doc 104     Filed 05/10/21       Ent. 05/10/21 14:41:31                 Pg. 1 of 1
